DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 11-14, 16, and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the direction of gas flow” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a direction of gas flow”.
Claim 11 recites the limitation “the direction of gas flow” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a direction of gas flow”.
Claim 13 recites the limitation “the respective connecting tubes extend substantially parallel to the axis” which deems the claim indefinite. The “connecting tubes” of the instant claim appear best understood as corresponding to first internal channel 45 and second internal channel 47 (e.g. Fig. 4). Those two channels are not disclosed as being parallel to the axis of rotation of the impeller (Fig. 2 “A”), the “axis” 
Claim 14 recites the limitation “the axis of the gas flow path in the direction of gas flow” in Ln. 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “an axis of the gas flow path in a direction of gas flow”.
Claim 16 recites the limitation “the width” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a width”.
Claim 18 recites the limitation “a motor” in Ln. 2 which deems the claim indefinite. It is unclear whether reference is intended to the motor of claim 1 or to a new motor. For the purposes of examination the limitation will be interpreted as reading “the motor”.
Claim 19 recites the limitation “the rotational speed” in Ln. 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a rotational speed”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickham et al. (U.S. Patent 6603273).
Regarding claim 1, Wickham discloses a flow generator (Fig. 1 #12; Col. 3) for a respiratory therapy system (Fig. 1) configured to deliver a breathable gas flow to a patient, the flow generator comprising: a housing (Fig. 1 housing of #12) comprising an inlet (Fig. 1 rightward) and an outlet (Fig. 1 out of #12 into #14) and a gas flow path between the inlet and outlet (Fig. 1); an impeller (Fig. 1 within #12; Col. 3) mounted within the housing for rotation about an axis, the impeller configured to be rotationally driven by a motor (Fig. 1 #18; Col. 3) to provide a gas flow along the gas flow path; the flow generator further comprising a sensor (Fig. 1 #26; Col. 3, Ln. 26-35) mounted in the housing in the gas flow path (Col. 3, Ln. 26-35 – “located in” “the gas outlet from blower 12”) and configured to detect a property of the gas flow (flow).
Regarding claim 6, Wickham discloses the sensor is mounted in either the inlet or the outlet (Fig. 1) of the housing.
Regarding claim 7, Wickham discloses being a centrifugal flow generator (Fig. 1).
Regarding claim 8, Wickham discloses the outlet is a radial or tangential outlet (Fig. 1) configured to deliver the gas flow from the housing in a direction substantially perpendicular to the axis (Fig. 1); the sensor being mounted in the radial or tangential outlet (Fig. 1). The outlet of Wickman may be considered as tangential to the axis of rotation of the blower as it is not aligned parallel to the axis.
Regarding claim 18, Wickham discloses the motor (Fig. 1 #18), the motor being coupled with the impeller to rotationally drive the impeller within the housing (Fig. 1).
Regarding claim 19, Wickham discloses a controller (Fig. 1 #20; Col. 3), the controller being configured to receive an output from the sensor indicative of the gas flow in the gas flow path (Fig. 1; Col. 3), and being further configured to control a rotational speed and/or torque of the impeller in dependence upon the output from the sensor (Col. 3, Ln. 26-35).
Claim(s) 1, 6-7, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lofy et al. (U.S. Pub. 2012/0114512).
Regarding claim 1, Lofy discloses a flow generator (Fig. 1 #10; ¶0085) capable of use with a respiratory therapy system configured to deliver a breathable gas flow to a patient, the flow generator comprising: a housing (#12; ¶0085) comprising an inlet (#26; ¶0087) and an outlet (#32; ¶0088) and a gas flow path between the inlet and outlet (Fig. 1); an impeller (Fig. 2 #48; ¶0085) mounted within the housing for rotation about an 
Regarding claim 6, Lofy discloses the sensor is mounted in either the inlet (¶0207 – “at … the blower inlet”) or the outlet of the housing.
Regarding claim 7, Lofy discloses being a centrifugal flow generator (Fig. 2).
Regarding claim 10, Lofy discloses the inlet is an axial inlet (Fig. 1) configured to deliver gas into the housing in a direction substantially parallel to the axis (Fig. 2), the sensor being mounted in the axial inlet (¶0207 – “at … the blower inlet”).
Regarding claim 18, Lofy teaches the invention as modified above and further teaches the motor (Fig. 2 #46), the motor being coupled with the impeller to rotationally drive the impeller within the housing (¶0085).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (U.S. Pub. 2013/0133656) in view of Baecke (U.S. Pub. 2017/0074695).
Regarding claim 1, Nightingale discloses a flow generator (Fig. 2 #200; ¶0118) for a respiratory therapy system (Fig. 2) configured to deliver a breathable gas flow to a patient, the flow generator comprising: a housing (Fig. 2 housing of #200; ¶0121) comprising an inlet (Fig. 2 #214; ¶0121) and an outlet (Fig. 2 leading downstream from #216) and a gas flow path between the inlet and outlet (Fig. 2); an impeller (Fig. 2 #210; ¶0121) mounted within the housing for rotation about an axis, the impeller configured to be rotationally driven by a motor (Fig. 2 #212; ¶0121) to provide a gas flow along the 
Nightingale is silent as to whether the sensor is mounted in the gas flow path within the housing.
Nightingale discloses that one particular form of flow sensor which can be used is a differential pressure sensor (¶0162). Baecke teaches a sensor block (Figs. 5 #21; ¶¶0044-051) including a differential pressure sensor (#24; ¶0046), for a CPAP device (¶0035), which is mounted in a gas flow path of the CPAP device (Fig. 5 #26 extends into #22). Baecke teaches this particular form of differential pressure sensor as providing the benefit of using a double pitot tube technique in order to allow determination of a flow rate by application of the Bernoulli equation (¶0046).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Nightingale the sensor mounted in the gas flow path within the housing in order to provide the benefit of defining a particular form of differential pressure sensor which uses a double pitot tube technique in order to allow determination of a flow rate by application of the Bernoulli equation in view of Baecke.
Regarding claim 2, Nightingale teaches the invention as modified above and further teaches the sensor is configured to detect differential pressure in the gas flow path (Nightingale – ¶0162; Baecke – ¶0046).
Regarding claim 3, Nightingale teaches the invention as modified above and further teaches the sensor is a flow sensor (Nightingale – ¶0162; Baecke – ¶0046) 
Regarding claim 4, Nightingale teaches the invention as modified above and further teaches the sensor is a pressure sensor (Nightingale – ¶0162; Baecke – ¶0046) configured to generate a signal indicative of the pressure of the gas flow, from the detected differential pressure (Nightingale – ¶0162; Baecke – ¶0046).
Regarding claim 5, Nightingale teaches the invention as modified above and Baecke as incorporated therein further teaches the sensor comprises first and second sensor openings (Fig. 5 #36, 46), the sensor being mounted in the housing such that the first sensor opening faces towards a direction of gas flow through the gas flow path (Fig. 5), and the second sensor opening faces away from the direction of gas flow through the gas flow path (Fig. 5).
Regarding claim 6, Nightingale teaches the invention as modified above and further teaches the sensor is mounted in either the inlet or the outlet of the housing (¶0125).
Regarding claim 7, Nightingale teaches the invention as modified above and further teaches being a centrifugal flow generator (Fig. 2). Fig. 2 of Nightingale clearly illustrates incoming air enters from above fan 210 and leaves fan 210 in a lateral direction.
Regarding claim 8, Nightingale teaches the invention as modified above and further teaches the outlet is a radial or tangential outlet (Fig. 2) configured to deliver the gas flow from the housing in a direction substantially perpendicular to the axis (Fig. 2); the sensor being mounted in the radial or tangential outlet (¶0125 – e.g. location 
Regarding claim 11, Nightingale teaches the invention as modified above and Baecke as incorporated therein further teaches the sensor comprises first and second sensor openings (Fig. 5 #36, 46), the sensor being mounted in the housing such that the first sensor opening faces towards a direction of gas flow through the gas flow path (Fig. 5), and the second sensor opening faces away from the direction of gas flow through the gas flow path (Fig. 5), wherein the first and sensor openings are radially spaced from the axis by a different amount (Baecke – Fig. 5). The differential pressure sensor incorporated from Baecke must be aligned with openings 36, 46 perpendicular to the axis of the claim in order to accurately function in the manner taught by Baecke. That orientation must require opening 46 to be spaced farther from the axis than opening 36.
Regarding claim 14, Nightingale teaches the invention as modified above and Baecke as incorporated therein further teaches the sensor is mounted in a middle third of the gas flow path (Figs. 5-6) when viewed along an axis of the gas flow path in a direction of gas flow.
Regarding claim 15, Nightingale teaches the invention as modified above and Baecke as incorporated therein further teaches the sensor projects into the gas flow path by a predetermined amount (Figs. 5-6).
Regarding claim 16, Nightingale teaches the invention as modified above and Baecke as incorporated therein further suggests as obvious the sensor projects across less than half the width of the gas flow path (Fig. 6).
Regarding claim 17, Nightingale teaches the invention as modified above and Baecke as incorporated therein further suggests as obvious the sensor projects across less than a third of the gas flow path (Figs. 6-7).
Regarding claim 18, Nightingale teaches the invention as modified above and further teaches the motor (Fig. 2 #212), the motor being coupled with the impeller to rotationally drive the impeller within the housing (Fig. 2).
Regarding claim 19, Nightingale teaches the invention as modified above and further teaches a controller (Fig. 2 #224; ¶¶0123-127), the controller being configured to receive an output from the sensor indicative of the gas flow in the gas flow path (¶0125), and being further configured to control a rotational speed and/or torque of the impeller in dependence upon the output from the sensor (¶¶0023-0024, 0163).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (U.S. Pub. 2013/0133656) in view of Baecke (U.S. Pub. 2017/0074695) and further in view of Schwank et al. (U.S. Pub. 2009/0241943).
Regarding claim 9, Nightingale teaches the invention as modified above but fails to teach the outlet comprises opposed radially inner and outer side walls, the sensor being mounted on the radially outer side wall.
Schwank teaches a blower (Fig. 10 #22; ¶0036) comprising an outlet (Fig. 10 #74; ¶0036) which comprises opposed radially inner (Fig. 10 at bottom of #74) and outer side walls (Fig. 10 at top of #74) (¶0036 – “rectangular” outlet 74, see also Fig. 8), a sensor (Figs. 10-12 #180; ¶¶0046-0047) being mounted on the radially outer side wall (Fig. 10). Schwank teaches a pitot tube of this form as providing the benefit of comparing a pressure from direct impact of the blower fan to a static pressure (¶0047).
.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (U.S. Pub. 2013/0133656) in view of Baecke (U.S. Pub. 2017/0074695) and further in view of Todokoro et al. (U.S. Patent 7607360).
Regarding claim 12, Nightingale teaches the invention as modified above but fails to teach the first and second sensor openings are in fluid communication with the inlet via respective connecting tubes. The claim is understood to require the connecting tubes as fluidically intermediary of the sensor openings and the inlet.
Todokoro teaches a flow sensor (Fig. 15; Col. 7, Ln. 5-37) for a respiratory apparatus including first and second sensor openings (Fig. 15 #63a, 62a) in fluid communication with an inlet (Fig. 15 #11A or #11B) via respective connecting tubes (Fig. 15 #65, 64). Each of pressure detecting passages 62a, 62b, 62c opens into exit port 64 and each of pressure detecting passages 63a, 63b, 63c opens into exit port 65. Only one of each grouping of passages needs to be read as the “opening” of the claim (e.g. #62a, 63a) allowing the other passages of each group (e.g. #62b, 62c, 63b, 63c) to operate together with exit ports 64, 65 to provide fluidic communication from exit ports 64, 65 into tubular body 11 without needing to pass through the first selected (e.g. #62a, 63a) grouping of passages. Todokoro teaches a plurality of openings into the differential 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Nightingale the first and second sensor openings are in fluid communication with the inlet via respective connecting tubes in order to provide the benefit of preventing blockage of the differential pressure sensor which may occur when only a single opening is provided for each side of the differential pressure sensor by instead providing a plurality of openings for each side of the differential pressure sensor in view of Todokoro.
Regarding claim 13, Nightingale teaches the invention as modified above and Baecke as incorporated therein further teaches the respective connecting tubes extend substantially parallel to a longitudinal axis of the sensor (Fig. 15), into the gas flow path (Fig. 15).
Applicant may wish to consider specifying the respective connecting tubes as opening along the longitudinal axis of the sensor into the gas flow path, as is shown in Fig. 4 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Of further particular note in regard to claim 1 are Cappelli et al. (U.S. Pub. 2015/0165140) and Shadie et al. (U.S. Pub. 2016/0375209). It is additionally noted that claim 1 is .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785